Case: 1:20-cv-04699 Document #: 11-14 Filed: 08/27/20 Page 1 of 4 PageID #:196




                         EXHIBIT 13
  Case: 1:20-cv-04699 Document #: 11-14 Filed: 08/27/20 Page 2 of 4 PageID #:197


                                                                                             Ekwan E. Rhow
                                                                                      erhow@birdmarella.com

                                                                                 1875 Century Park East, 23rd Floor
                                                                                Los Angeles, California 90067-2561
                                                                                        Telephone (310) 201-2100
                                                                                         Facsimile (310) 201-2110
                                                                                              www.BirdMarella.com

                                                                                                        File 4614.2

                                      August 19, 2020


Via Electronic Mail Only

Anthony Weibell
Wilson Sonsini Goodrich & Rosati
650 Page Mill Road
Palo Alto, CA 94304-1050
E-Mail: aweibell@wsgr.com


       Re:    In re TikTok, Inc. Consumer Privacy Litigation, MDL No. 2948, Case
              No. 20-cv-4699

Dear Mr. Weibell:

       As you know, we are Interim Counsel pursuant to Judge John Z. Lee’s August 17,
2020 Case Management Order No. 1 (the “CMO”) and we write to request that you and
your clients, the Defendants in the above entitled matter, immediately produce a term
sheet from the August 13, 2020 mediation that accurately and completely reflects all
terms of the “settlement in principle” to which you refer in your August 16, 2020 “Joint
Status Report.” We also request that you and your clients immediately reveal the “certain
conditions” to which this purported settlement in principle is subject, as referred to in the
“Joint Status Report.” Katrina Carroll, who attend the August 13 mediation, has indicated
that she takes no position regarding our requests.

         As designated Interim Counsel pursuant to the CMO, we must know these terms
and conditions, particularly given they relate to our respective clients and the class in
general. We are also required to have such information in order to comply with the
CMO’s explicit mandate to meet and confer concerning “settlement” issues, such that the
parties can file a joint proposed case management schedule on September 8 addressing
settlement issues, in preparation for the September 22 initial pretrial conference at which
settlement issues will be discussed. Without this information, the parties simply cannot
fulfill their meet and confer obligations under the CMO. Accordingly, by withholding
such information from us and other counsel, you and your clients are making the
court-ordered meet and confer impossible – in violation of the CMO.
  Case: 1:20-cv-04699 Document #: 11-14 Filed: 08/27/20 Page 3 of 4 PageID #:198




August 19, 2020
Page 2


       Of course, we will stipulate to all the standard mediation confidentiality provisions
to ensure such information is protected from improper disclosure. There is no legitimate
reason to withhold such information from us where (1) you have shared it with those
counsel who participated in the August 13 mediation and (2) the fact of the purported
settlement is now public. Judge Lee has not appointed Rule 23(g) interim lead counsel
and thus all counsel in the MDL have the same, equal right to know the terms and
conditions of the purported settlement under the CMO.

       Please provide all the information and documentation described above by no later
than noon PST on Thursday, August 20, 2020.


                                               Sincerely,

                                               /s/ Ekwan E. Rhow

                                               Ekwan E. Rhow
                                               BIRD, MARELLA, BOXER,
                                               WOLPERT, NESSIM, DROOKS,
                                               LINCENBERG & RHOW, P.C.


                                               Sincerely,

                                               /s/ Kara M. Wolke

                                               Kara M. Wolke
                                               GLANCY, PRONGAY & MURRAY
                                               LLP


                                               Sincerely,

                                               /s/ David M. Given

                                               David M. Given
                                               PHILLIPS, ERLEWINE, GIVEN &
                                               CARLIN LLP
   Case: 1:20-cv-04699 Document #: 11-14 Filed: 08/27/20 Page 4 of 4 PageID #:199




August 19, 2020
Page 3




                                          Sincerely,

                                          /s/ Megan E. Jones

                                          Megan E. Jones
                                          HAUSFELD LLP


                                          Sincerely,

                                          /s/ Amanda Klevorn

                                          Amanda Klevorn
                                          BURNS CHAREST LLP


                                          Sincerely,

                                          /s/ Lesley E. Weaver

                                          Lesley E. Weaver
                                          BLEICHMAR FONTI & AULD LLP


                                          Sincerely,

                                          /s/ Amy E. Keller

                                          Amy E. Keller
                                          DICELLO LEVITT GUTZLER LLC

cc: all other plaintiffs’ counsel

EER:brl
3666267.1
